Title: To Benjamin Franklin from James Lovell, 21 December 1780
From: Lovell, James
To: Franklin, Benjamin


Honorable Sir
Philadelphia 21 Decr 1780
The bearer William Palfrey Esqre our late paymaster general has been appointed Consul in France, with powers adequate to a general Agency in our Commercial Concerns there. But while I take up my pen to introduce him to your patronage, I ought to use it, rather perhaps, by way of apologizing for myself in the line of Member of the Committee for Foreign affairs from whom you will find no Letter. There was a prospect of much business being committed to you by this opportunity, but it was altogether depending upon the President and Secretary to transmit it, which it seems, they were prevented from doing, by an arrangement being but partly accomplished, which Congress have thought fit to connect with those affairs. The proceeding is of a nature not to admit of any enlarging upon it; because neither my head nor my heart suggests any thing of Eulogium; and my conscience forbids me to pursue the usual Stile of Minorities.
The Journals which I send will show that we have had no Letter from you since that of May last, except two Short ones lately, respecting the private concerns of two Officers, Baron Arendt and another whose name is not now on my Memory. Col. Palfrey will be able to give you informations additional to the Gazettes. I am Sir your mo: H: Servt
Signed James Lovell
To the honorable Dr Franklin
